Citation Nr: 1141041	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  04-12 080A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for residuals of a left knee injury, including instability.

2.  Entitlement to an initial rating in excess of 10 percent for left knee arthritis.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel



INTRODUCTION

The Veteran had active service from October 1977 to October 1981, and from May 1987 to May 1992.  

According to a November 2007 Statement of the Case, this matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2002 decision by the Department of Veterans Affairs (VA) St. Petersburg, Florida Regional Office (RO). 

At some point after the Veteran's appeal was certified to the Board, his claims file, original service treatment records, original service personnel records, rating decisions, and medical evidence was misplaced.  The claims file currently before the Board is rebuilt, a fact discussed in greater detail below.  

This is the third time that this case has been before the Board; previously, in addition to the issues above, the Board considered whether service connection was warranted for an acquired psychiatric disorder (including both major depressive disorder and posttraumatic stress disorder) and whether service connection was warranted for a low back disability.  Following the Board's most recent remand, in an August 2011 rating decision, the Appeals Management Center (AMC) granted service connection for PTSD with major depressive disorder, for a low back condition, and for a total disability rating based on individual unemployability; these claims are thus no longer before the Board.  

With respect to the claims that do remain before the Board, remands of May 2008 and September 2009 sought further development.  The Board acknowledges that it has a duty to ensure compliance with its remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  For reasons explained in greater detail below, however, the Board does find substantial compliance with its remand instructions, and determines that the case may move forward without prejudice to the Veteran.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance with the terms of the Board's remand would be required, not strict compliance).  

FINDINGS OF FACT

1.  Over the course of the appeals period, there is no evidence that the Veteran's residuals of a left knee injury resulted in moderate recurrent subluxation or lateral instability.

2.  Over the course of the appeals period, the Veteran's left knee arthritis did not result in flexion of 30 degrees or less, extension limited to 15 degrees, or ankylosis


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for residuals of a left knee injury (to include instability) have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.40, 4.71, 4.71a, Diagnostic Code (DC) 5257 (2010).

2.  The criteria for an initial rating in excess of 10 percent for left knee arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1-4.40, 4.71, 4.71a, DCs 5003, 5010, 5256-63 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

With regard to the Veteran's claim for an increased initial rating for his arthritis of the left knee, VA has met its duty to notify for this claim.  Service connection for this issue was granted in an October 2002 rating decision.  The Veteran is now appealing the downstream issue of the initial rating that was assigned.  Therefore, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1131 (Fed. Cir. 2007), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

With regard to the Veteran's claim for an increased rating for residuals of a left knee injury, the Board again notes that the Veteran's claims folder has been rebuilt and the original VCAA notice is not of record.  Nevertheless, the Veteran has been subsequently informed of what evidence is required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  He has also been provided with information regarding the Diagnostic Code he has been rated under and what criteria he must satisfy in order to warrant an increased rating.  As his case has been thereafter readjudicated, the claim may move forward without prejudice to the Veteran.  

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of both service treatment records and other pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's post-service VA treatment records.  Also, the Veteran was afforded a VA compensation and pension examination.  

As noted above, the Veteran's original claims files were lost.  When "VA is unable to locate a claimant's records, it should advise him to submit alternative forms of evidence to support his claim and should assist him in obtaining sufficient evidence from alternative sources."  Washington v. Nicholson, 19 Vet. App. 362-369-71 (2005); see also Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992).

The Veteran received such notice in August 2007.  In January 2009, the Veteran supplied information that he had in his care, including copies of his DD-214s, previous rating decisions, and copies of pertinent treatment records.  Though the Veteran's service treatment records were lost with his claims files, as the claims before the Board are for increased ratings, the Board is primarily concerned with the current severity of his disabilities.  The Board thus finds that VA has complied with any heightened duty to assist that arises when a claims file is lost.  

Also, the Board has twice remanded the Veteran's claims.  In May 2008, the Board asked the RO/AMC to check with each office where the Veteran's claims files had previously been located to determine whether it was there.  Next, it directed the RO/AMC to contact the Veteran's previous private attorney to determine whether she had any pertinent information.  It then asked the RO/AMC to reconstruct the evidence in the previous claims folder, including any outstanding VA treatment records.  In its September 2009 remand, the Board instructed the RO/AMC to obtain a copy of an outstanding September 2002 VA examination and to have the Veteran undergo a new VA examination for his knee claims (though this remand included other directives, they were directed toward his other claims that have now been granted).

In reviewing the Veteran's claims file, the Board notes that the RO/AMC contacted each location where the Veteran's claims file was previously located in an attempt to locate his missing files.  The RO/AMC also asked the Veteran to provide a release in order to allow VA to contact his former attorney; the Veteran did not respond to this request.  The RO/AMC then rebuilt the Veteran's claims folder to the extent possible, including both procedural documents and VA treatment records.  Following the Board's September 2009 remand, the AMC made a formal finding of unavailability as to the Veteran's September 2002 VA examination, and the Veteran then underwent a new VA examination in January 2011.  

Given that each of the Board's remand directives were accomplished, the Board finds substantial compliance with its May 2008 and September 2009 remand instructions.  See D'Aries, 22 Vet. App. at 105.  As the requested development has been completed, the case may proceed without prejudice to the Veteran.  Stegall, 11 Vet. App. at 271.

The Board notes that the evidence already of record is adequate to allow resolution of the appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been accomplished, and appellate review does not therefore result in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Increased Ratings Claims

Disability ratings are determined by applying a schedule of ratings based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Further, examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

A recitation of the history of the Veteran's claims is made difficult by the fact that his claims folder has been rebuilt.  A February 2005 brief from the Veteran's former representative summarizes the procedural history of the Veteran's claim prior to his file being lost.  That brief states that the Veteran sought an increased rating for his left knee disability in July 2000; prior to that date, the Veteran was service-connected for residuals of left knee surgery, rated as 10 percent disabling, effective March 12, 1997.  In an October 2002 rating decision, though the RO did not increase the Veteran's rating for his residuals of left knee surgery, it did establish service connection for arthritis of the left knee, assigning a 10 percent rating.  

The February 2005 brief states that the Veteran filed a Notice of Disagreement with this decision in November 2002.  The RO issued a Statement of the Case in February 2004, and the Veteran filed his Substantive Appeal in May 2004.  

Sometime thereafter, the Veteran's claims files were lost.  The RO sought to rebuild the Veteran's claims file with evidence and procedural documents in its possession.  It issued both a Statement of the Case and a Supplemental Statement of the Case in November 2007 and forwarded the case to the Board.  The Board remanded the case in May 2008 for further development.  The AMC issued a Supplemental Statement of the Case in May 2009.  The Board then again remanded the claims in September 2009.  He underwent a VA joints examination in January 2011.  The AMC issued a Supplemental Statement of the Case in August 2011, and the case has now returned to the Board.  

The Veteran's residuals of a left knee injury and his left knee arthritis have each been evaluated as 10 percent disabling.  

His left knee injury (including instability) has been evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5257, covering impairments of the knee.  Under that Code, slight recurrent subluxation or lateral instability is assigned a 10 percent rating.  Moderate recurrent subluxation or lateral instability is assigned a 20 percent rating, and severe recurrent subluxation or lateral instability is assigned a 30 percent rating.  

The Veteran's arthritis of the left knee has been evaluated as 10 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5010.  Diagnostic Code 5010 covers traumatic arthritis and states that it is to be rated as degenerative arthritis.  Ratings for degenerative arthritis are addressed by Diagnostic Code 5003, stating that degenerative arthritis will be rated "on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved." 38 C.F.R. § 4.71a.  For VA purposes, normal range of motion of the knee is considered to be from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.

Limitation of motion of the knee is addressed by Diagnostic Codes 5260 (limitation of flexion) and 5261 (limitation of extension).  Under 5260, limitation of flexion of the leg to 60 degrees is assigned a noncompensable rating.  Flexion limited to 45 degrees warrants a 10 percent evaluation, and flexion limited to 30 degrees warrants a 20 percent rating.  The highest available rating, 30 percent, is warranted when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.  

For limitation of extension under Diagnostic Code 5261, a noncompensable rating is warranted where extension of the knee is limited to 5 degrees; a 10 percent rating is warranted where extension is limited to 10 degrees; a 20 percent rating is warranted where extension is limited to 15 degrees; a 30 percent rating is warranted where extension is limited to 20 degrees; and a 40 percent rating is warranted where extension is limited to 30 degrees.  Id., DC 5261.  

Pursuant to Diagnostic Code 5003, even if the Veteran's limitation of motion is noncompensable under the applicable diagnostic code, a 10 percent rating may still be applied for each joint affected by limitation of motion.  Id., DC 5003.

VA must also analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although § 4.40 does not require a separate rating for pain, it does provide guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  The Board has a special obligation to provide a statement of reasons or bases pertaining to § 4.40 in rating cases involving pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).

While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran seeks an increased rating for each of his service-connected left knee disabilities; for the reasons that follow, the Veteran's claims shall be denied.  

The Veteran underwent a VA joints examination in January 2011.  In that examination, the Veteran stated that he continued to suffer from pain in his left knee.  He stated that used a cane for ambulation and that he had difficulty when kneeling or squatting.  The Veteran also complained of suffering from deformity, giving way, pain, stiffness, weakness, incoordination, tenderness, and decreased speed of joint motion in his left knee.  The Veteran denied suffering from instability, episodes of dislocation or subluxation, locking episodes, effusions, or flare-ups. 

Upon examination, the Veteran's gait was described as antalgic.  The examiner found that the Veteran suffered from crepitus, tenderness, pain at rest, abnormal motion, and guarding of movement.  The examiner also found that the Veteran had positive medial joint line tenderness.  The examiner did not find that the Veteran suffered from masses behind his knees, clicks or snaps, instability, or meniscus abnormality.  

Range of motion testing on the Veteran's left knee revealed that the Veteran had flexion of 100 degrees and extension of 0 degrees.  There was no objective evidence of pain with active motion of his left knee.  Further, there was no evidence of pain or additional limitation after three repetitions of motion.  There was also no evidence of ankylosis in his left knee.  The examiner diagnosed the Veteran as suffering from degenerative joint disease of the left knee.  

Earlier VA treatment records show that the Veteran has suffered from similar symptoms over the course of the appeals period.  A September 2000 VA therapy note reflects that the Veteran reported locking in his left knee.  His extension was within normal limits, though he had painful motion.  His flexion was limited to 90 degrees because of pain.  In an August 2003 orthopedics consult note, the Veteran complained of left knee pain.  He wore a knee brace, stating that he was otherwise worried that his knee would give way.  Upon examination, he had no effusion.  He had 0-130 degrees of motion.  He had patellofemoral crepitation and tenderness.  His collateral ligaments were described as stable.  A September 2003 orthopedics note similarly found that the Veteran had minimal medial tenderness and 0-130 degrees of motion.  

In November 2003, the Veteran again suffered from some patellofemoral crepitation and tenderness and some parapatellar tenderness.  However, he had no effusion, and he had "good range of motion."  The Veteran again complained of tenderness in March 2004.  He had no effusion and 0-130 degrees of motion.  

In April 2004, the Veteran complained of increasing pain in his left knee, stating that he wore a brace to prevent falls.  His range of motion was limited to 10 to 130 degrees.  He had generalized tenderness in his left knee.  He had no effusion or instability, and his McMurray sign was negative.  X-rays revealed mild degenerative changes.  In May 2005, the Veteran had 0-130 degrees of motion.  His flexion decreased to 90 degrees in an August 2006 consult.  In April 2008, the Veteran again complained of soreness in his left knee, stating that it swelled at times and occasionally popped.  Upon examination, he had no effusion and 0-130 degrees of motion.  An MRI performed at that time revealed that his meniscus and ligaments looked "okay." 

Given the evidence above, it is clear that the Veteran does not meet the criteria for an increased rating for either of his service-connected left knee disabilities.  First, with respect to his residuals of a left knee injury to include instability, an increased 20 percent rating would require evidence of moderate recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257.  The Veteran's January 2011 VA examination found that the Veteran's knee was not unstable and that he did not suffer from subluxation.  Though his VA treatment records show that he wore a knee brace, there is no evidence that he suffered from moderate recurrent subluxation or lateral instability.  

With respect to the Veteran's claim for an increased rating for his left knee arthritis, the Board notes that at only one time has the Veteran's decreased motion resulted in what could be a compensable rating; in April 2004, his extension was limited to 10 percent.  This level of extension would have resulted in a 10 percent rating, identical to the rating currently assigned.  For the Veteran to be entitled to an increased, 20 percent rating, the evidence would have to show that his flexion was limited to 30 degrees or his extension would have to be limited to 20.  At no point was his range of motion that severely impacted.  

The Board has considered whether any analogous Diagnostic Codes would more closely approximate the Veteran's disability or would provide for a higher rating, but concludes that none do.  The Veteran's left knee is not ankylosed, precluding a rating under Code 5256.  The Veteran is already service-connected for instability under Diagnostic Code 5257.  His cartilage has never been found to be symptomatic, precluding a rating under Diagnostic Codes 5258 or 5259 for cartilage dislocation or removal.  There is no evidence of impairment of the tibia and fibula, precluding a rating under Code 5262.  The highest rating under Diagnostic Code 5263 is 10 percent, so rating him under this code would not result in an increased rating.  

As the Veteran's left knee symptoms remained consistent over the appeals period, a staged rating is not warranted.  

The Veteran's disability is also not so severe as to warrant an extraschedular rating. An extraschedular rating may be applied in exceptional cases involving marked interference with employment or frequent hospitalizations. 38 C.F.R. § 3.321 (2010).  As outlined by the Court of Appeals for Veterans Claims, the Board uses a three-step inquiry to determine whether an extraschedular rating is warranted; "initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case, the applicable rating criteria are adequate to evaluate the Veteran's disability.  The assembled evidence shows that the Veteran suffers from left knee arthritis with decreased motion and slight instability, symptoms which are contemplated under the applicable criteria.  As the Veteran's symptoms are already provided for in the applicable rating criteria, the first threshold of the Thun framework is not met, ending the Board's inquiry.

In summary, the Board finds that over the course of the appeals period, there is no evidence that the Veteran's residuals of a left knee injury resulted in moderate recurrent sublaxation or lateral instability.  Further, the Veteran's left knee arthritis did not result in flexion of 30 degrees or less, extension limited to 15 degrees, or ankylosis.  Accordingly, the Board does not find that the criteria for a rating in excess of 10 percent for either disability have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1-4.40, 4.71, 4.71a, DC 5003, 5010, 5256-63.  


ORDER

A rating in excess of 10 percent for residuals of a left knee injury (including instability) is denied.

A rating in excess of 10 percent for left knee arthritis is denied.  



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


